Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered November 30, 1966, convicting him of *596robbery in the first degree and other crimes, upon a jury verdict, and imposing sentence; and (2) an order of the same court dated December 20, 1968, which denied his coram nobis application to vacate said judgment, without a hearing. By order of this court, dated November 10, 1969 and made upon this appeal from the judgment, the case was remitted to the trial court for a hearing and determination whether the in-court identification testimony of the complaining witnesses was tainted by any improper show-up and said appeal has been held in abeyance in the interim (People v. Holloway, 33 A D 2d 692). Such hearing has been held and resulted in findings, made February 27, 1970, that there was no improper show-up and that the testimony was admissible. Judgment affirmed. We have examined the other issues raised on the appeal from the judgment, apart from the subject matter of the identification issue, and find no merit therein. Order dated December 20, 1968 affirmed. No opinion. Rabin, P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.